Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1, lines 1-2 of “a pinning center introduction device, comprising a bending shaft (1) and a heater…” renders the claims indefinite. It is unclear what part of the apparatus providing pinning centers as the body of the claim does not mention pinning centers.
The recitation in claim 7, lines 1-2 of “a pinning center introduction method” renders the claims indefinite. It is unclear what part of the apparatus providing pinning centers as the body of the claim does not mention pinning centers.
The recitation in claim 8, lines 2-3 of “superconductor tape…is wound around the bending shaft…with different radii to obtain different strains” renders the claims indefinite. It is unclear if the claim infers that there are multiple shafts of if the singular shaft has different radii throughout the singular structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not set forth any steps involved in the process generally. See MPEP 2173.05 (q).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Doi (US 2017/0301444).
Doi teaches a pinning center introduction device (para. 0056) comprising a bending shaft (14) and a heater with a heating zone (10) (para. 0065) wherein the bending shaft is arranged in the heating zone (para. 0065) and the periphery of the bending shaft is used for winding a superconductor tape (para. 0059), the heating zone used to heat the superconductor tape and the bending shaft located in the heating zone and to keep the tape and the shaft at a target temperature (para. 0059, 0065).
Regarding claims 2 and 3, Doi teaches that the superconductor tape is wound over (rotated around the center axis) the reels (meets limitation of tape pulled by an external force to leave the heating zone; para. 0059).
Regarding claim 4, Doi teaches that the temperature is 250-300 C (para. 0065).
Regarding claim 5-6, Doi teaches that the superconductor is wound around the shaft in a helical shape and that a superconductor film is disposed on the tape (the claim recites that the film is disposed on the compressive or tensile side; para. 0059, 0065).
Regarding claim 7 and 9, Doi teaches a method using the structure of claim 1 to introduce pinning centers to the tape and obtaining a tape therefrom (para. 0056).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2017/0301444) in view of Selvamanickam (US 2018/0151792) or Fasen (US 2016/0125909).
Doi teaches a method as described above in claim 7, but fails to teach the tape is wound around the bending shaft with different radii to obtain different strains.
Selvamanickam, however, teaches a method for processing a superconducting tape (abstract) wherein multiple shafts and multiple idler wheels (having a smaller radius than the shafts) are employed for the purpose of providing multiple processing substeps (para. 0053, fig. 2).
Fasen teaches a method for moving a tape over a shaft (abstract) wherein the shafts comprise different radii for the purpose of causing different tension in the tape (para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the shafts of Doi comprise different radii for multiple shafts in order to provide multiple processing substeps and causing different tension in the tape as taught by Selvamanickam and Fasen, respectively. 
If different radii for the one shaft is required by the claim, it would have been further obvious to provide for one shaft with multiple radii as making parts integral is obvious engineering choice. See MPEP 2144.04 (V) (B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735